
	

113 SRES 80 IS: Expressing support for the designation of March 2013 as National Middle Level Education Month.
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 80
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Whitehouse (for
			 himself and Mrs. Murray) submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing support for the designation of
		  March 2013 as National Middle Level Education
		  Month.
	
	
		Whereas the National Association of Secondary School
			 Principals, the Association for Middle Level Education, the National Forum to
			 Accelerate Middle Grades Reform, and the National Association of Elementary
			 School Principals have declared March 2013 to be National Middle Level
			 Education Month;
		Whereas schools that educate middle level students are
			 responsible for educating nearly 24,000,000 young adolescents between the ages
			 of 10 and 15, in grades 5 through 9, who are undergoing rapid and dramatic
			 changes in their physical, intellectual, social, emotional, and moral
			 development;
		Whereas those young adolescents deserve challenging and
			 engaging instruction, knowledgeable teachers and administrators who are
			 prepared to provide young adolescents with a safe, challenging, and supportive
			 learning environment, and organizational structures that banish anonymity and
			 promote personalization, collaboration, and social equity;
		Whereas the habits and values established during early
			 adolescence have a lifelong influence that directly affects the future health
			 and welfare of the United States;
		Whereas research indicates that the academic achievement
			 of a student in eighth grade has a larger impact on the readiness of that
			 student for college at the end of high school than any academic achievement of
			 that student in high school; and
		Whereas, in order to improve graduation rates and prepare
			 students to be lifelong learners who are ready for college, a career, and civic
			 participation, it is necessary for the people of the United States to have a
			 deeper understanding of the distinctive mission of middle level education: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)honors and
			 recognizes the importance of middle level education and the contributions of
			 the individuals who educate middle level students; and
			(2)encourages the
			 people of the United States to observe National Middle Level Education Month by
			 visiting and celebrating schools that are responsible for educating young
			 adolescents in the United States.
			
